Name: Council Regulation (EEC) No 1709/87 of 15 June 1987 concerning the conclusion of the Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off the coast of Madagascar, signed at Antananarivo on 28 January 1986
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6. 87 Official Journal of the European Communities No L 160/ 11 COUNCIL REGULATION (EEC) No 1709/87 of 15 June 1987 concerning the conclusion of the Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off the coast of Madagascar, signed at Anta ­ nanarivo on 28 January 1986 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament, Whereas, pursuant to Article 5 of Protocol 1 to the Agree ­ ment between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off the coast of Madagascar, signed at Antananarivo on 28 January 1986 (2), the Community and the Democratic Republic of Madagascar have conducted negotiations to determine the amendments to be made to the Agreement ; Whereas, as a result of those negotiations, an Agreement amending the abovementioned fisheries Agreement was initialled on 28 November 1986 ; whereas, by this Agree ­ ment, fishermen from the enlarged Community have increased their fishing possibilities in the waters falling under the sovereignty or jurisidiction of Madagascar ; whereas it is in the Community's interest to approve this Agreement, HAS ADOPTED THIS REGULATION : Article 1 The Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off the coast of Madagascar, signed at Antananarivo on 28 January 1986, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community (3). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 15 June 1987 . For the Council The President P. DE KEERSMAEKER C) OJ No C 81 , 28 . 3 . 1987, p . 3 . (2) OJ No L 73, 18 . 3 . 1986, p . 25 . (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communi ­ ties by the General Secretariat of the Council .